DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Newly submitted claims 20-22 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims pertain to the subcombination of only the locking plate.  If these claims had been originally presented, a restriction would have been required because the subcombination does not require tile system of the combination.  The subcombination has utility in other paver tile combinations that are distinct from the combination originally presented in claims 1, 6-12, and 15-18.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 20-22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claims 2-5, 9-14, and 18 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/22/2021.

The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 19 (and 6-12 and 15-18 through dependency) are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 1, line 3, since Applicant chose to use the wording “one or more locking plates or pins”, it is indefinite to simply write “the locking plate or pin” for subsequent limitations because Applicant appears to be dismissing the “or more” portion of the limitation as introduced.  Additionally, since Applicant discloses each locking plate or pin having a first aperture, the limitation as written is further indefinite.  Examiner suggests “wherein each of the one or more locking plate or pin comprises a first aperture…”.
Claim 19 recites the limitation "the sidewall".  There is insufficient antecedent basis for this limitation in the claim.
Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-8, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dyarman, US 661,336.
Regarding claim 1, Dyarman teaches a secured paver tile system, the system comprising: 
one or more paver tiles (1), the paver tiles having one or more cavities (5+5a) therein, 
one or more locking plates (7) or pins, wherein the locking plate or pin comprises a first aperture (shown at 9) adapted to receive a screw or bolt (bolt or pin 10), 
one or more pedestals (8) for placement under the one or more paver tiles, wherein the pedestal is adapted to receive said screw or bolt and wherein said cavity is adapted to receive said locking plate or pin (see Figure 3).
Regarding claim 6, as shown in Figure 1, the one or more locking plates or pins are one or more plates having two or more arms (4 arms are shown).
Regarding claim 7, as shown in Figure 1, the one or more plates have at least 3 arms.
Regarding claim 8, as shown in Figure 1, the one or more plates have at least 4 arms.
Regarding claim 10, Dyarman teaches a method of securing paver tiles, the method comprising the steps of:
providing one or more pavers (1), wherein the one or more pavers have at least one cavity (5+5a) therein, 
providing one or more locking plates (7) or pins, wherein the one or more locking plates or pins are adapted to be received in said cavities and being further adapted to receive a bolt or screw (10), 	providing one or more pedestals (8), adapted to provide a base for the one or more pavers, 	providing a screw or bolt (10) adapted to be received by the one or more locking plates or pins, 	inserting said one or more locking plates or pins in said at least one cavity, inserting said bolt or screw in the one or more locking plates, inserting said bolt or screw into said pedestal (see Figure 3).
Claims 1, 6, 10, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dyarman, US 661,336 (different rejection).
Regarding claim 1, Dyarman teaches a secured paver tile system, the system comprising: 
one or more paver tiles (1), the paver tiles having one or more cavities (2) therein, 
one or more locking plates (12) or pins, wherein the locking plate or pin comprises a first aperture (12a) adapted to receive a screw or bolt (bolt or pin 10), 
one or more pedestals (8) for placement under the one or more paver tiles, wherein the pedestal is adapted to receive said screw or bolt and wherein said cavity is adapted to receive said locking plate or pin (see Figure 3).
Regarding claim 6, the one or more locking plates (12) or pins are one or more plates having two or more arms (keybar 12, which has two arms).
Regarding claim 10, Dyarman teaches a method of securing paver tiles, the method comprising the steps of:
providing one or more pavers (1), wherein the one or more pavers have at least one cavity (2) therein, 
providing one or more locking plates (12) or pins, wherein the one or more locking plates or pins are adapted to be received in said cavities and being further adapted to receive a bolt or screw (10), 	providing one or more pedestals (8), adapted to provide a base for the one or more pavers, 	providing a screw or bolt (10) adapted to be received by the one or more locking plates or pins, 	inserting said one or more locking plates or pins in said at least one cavity, inserting said bolt or screw in the one or more locking plates, inserting said bolt or screw into said pedestal (see Figure 3).
Regarding claim 19, as shown, the cavity (2) extends from the sidewall of the paver into the interior of the paver.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dyarman as applied to claim 1 above (first rejection using locking plate as element 7), alone.
Regarding claim 9, while Dyarman fails to disclose the one or more locking plates (7) or pins additionally comprising at least one second aperture located in the distal or proximal end, it would have been obvious to one of ordinary skill in the art to modify Dyarman’s locking plate (7) to include at least one second aperture located in the distal or proximal end to be able to receive an additional fastener for greater security of the locking plate, since it has been held that duplication of parts for a multiplied affect is a matter of obvious design choice.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Claims 11-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dyarman as applied to claim 10 above (first rejection using locking plate as element 7), in view of KR 20040017262 (hereinafter will be referred to as KR ‘262).
Regarding claim 11, while Dyarman fails to disclose additionally inserting adhesive material into said at least one cavity, KR ‘262 teaches pavers and discloses two pavers which are connected by a combining plate which sits in grooves (15; Figure 3) and is fastened by both mortar and bolts (Abstract).  It would have been obvious to one of ordinary skill in the art to modify Dyarman’s method to additionally insert adhesive material (mortar) into said at least one cavity in view of KR ‘262’s disclosure for more security of the one or more locking plate.
Regarding claim 12, the resulting combination from claim 11 includes the adhesive material being mortar.  While the resulting combination fails to explicitly disclose thin set mortar, the Examiner took Official Notice in the previous office action that thin set mortar is old and well-known.  Applicant failed to challenge the Official Notice in their arguments.  Under the guidelines of MPEP 2144.03, to adequately traverse Official Notice, an applicant must specifically point out the supposed errors in the Examiner’s action including stating why the noticed fact is not considered to be common knowledge or well-known in the art.  A general allegation that the claims define a patentable invention without any reference to the Examiner’s assertion of Official Notice would be inadequate.  Since applicant did not adequately traverse the Examiner’s assertion of Official Notice, the facts are now considered to be admitted prior art (MPEP 2144.03).  Applicant’s traversal is considered inadequate because there was no reference to the Examiner’s assertion of Official Notice.  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to use thin set mortar as an alternative type of mortar since it is well-known.
Regarding claim 15, the resulting combination includes the one or more locking plates or pins are one or more plates having two or more arms (4 arms are shown).
Regarding claim 16, the resulting combination includes the one or more plates having at least 3 arms.
Regarding claim 17, the resulting combination includes the one or more plates having at least 4 arms.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dyarman in view of KR ‘262 as applied to claim 12 above, further in view of Kotler, US 4,860,510.
Regarding claim 18, while the resulting combination fails to disclose the one or more locking plates or pins additionally comprising secondary apertures adapted to engage said adhesive material, Kotler discloses providing openings so that adhesive that is introduced can extend into the openings and form a mechanical interlock (column 5 lines 26-29).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination in view of Kotler’s disclosure to provide secondary apertures to the one or more locking plates or pins to form a mechanical interlock with the adhesive material of the resulting combination to provide greater security to the one or more locking plates or pins.

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. Applicant argues that Dyarman’s cavity 5+5a is not a cavity at all since a cavity needs to be within another structure forming a hollow space within that structure.  This argument is not persuasive since that is not the only definition of a cavity.  According to Cambridge Dictionary, a cavity can be a hole or an empty space between two surfaces.  5+5a meets the definition of an empty space between two surfaces, therefore it is a cavity.  Examiner in fact examined “cavity” according to its ordinary and customary meaning.  Applicant is reading more into the claims than what is presented.
Applicant argues that there is no teaching, suggestion, or motivation to modify Dyarman’s locking plate to include at least one second aperture in the distal or proximal end.  Applicant further argues that Dyarman’s locking plate (7) is cruciform in configuration, and does not agree with the rejection that it would be obvious to include at least one second aperture located in the distal or proximal end to be able to receive an additional fastener for greater security of the locking plate.  However, it has been held that duplication of parts for a multiplied effect is a matter of obvious design choice.  If a bolt is used to hold the elements together (as Dyarman teaches), it is common sense that using more bolts would provide greater security in holding those elements together.  Since the locking plate is cruciform in configuration, it seems obvious that the additional bolts would be at the extremities of the locking plate.
Applicant also argues that KR ‘262 does not teach a cavity as claimed.  Not only is that argument moot because Applicant is only considering one particular definition of cavity but did not claim it, but also KR ‘262 was not used for the teaching of the cavity; the primary reference, Dyarman, already has the cavity.  KR ‘262 was only used for the teaching of using adhesive in a cavity.
Applicant argues against the use of Kotler, asserting “that the recited ‘tile’ actually comprises ‘a flat, plastic support grid 11 and a cushion plate 12 which is attached at the top of the grid 11.’ (Column 4, lines 1-3.) Support grid 11 has top and bottom surfaces and has a repeating pattern of intersecting cross members which are formed with interstitial openings 16 (column 4, line 3- 8). Therefore, the ‘interstitial openings’ are not located in a structure corresponding to the claimed tile, which would be top cushion plate 12 of Kotler.”  This argument is not persuasive, since Applicant is arguing bodily incorporation.  Kotler was not used for the teaching of the tile.  Kotler was only used for the teaching of adhesive forming a mechanical interlock, to modify the combination.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819. The examiner can normally be reached M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/KATHERINE J CHU/Examiner, Art Unit 3671